TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 25, 2014



                                     NO. 03-14-00392-CV


                                  D. F. and B. W., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM COUNTY COURT AT LAW OF BASTROP COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                  AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on June 18, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment.   Therefore, the Court affirms the trial court’s judgment.     Because

appellants are indigent and unable to pay costs, no adjudication of costs is made.